Undercofler, Justice.
This is an action in ejectment. The appeal is from an order granting a summary judgment for a writ of possession in favor of the plaintiff. Held:
1. The uncontradicted evidence shows that the plaintiff holds title to the property under two warranty deeds. One deed is from the defendant and her husband dated March 15, 1967, and the other from a Mrs. Edna W. Westberry dated March 15, 1967. There being no genuine issue of fact concerning the title to the property, the trial judge did not err in granting summary judgment for a writ of possession.
2. The deed from the defendant is not void for lack of consideration. It recited the receipt of "$10 and other good and valuable consideration.” Harry v. Griffin, 210 Ga. 133 (1) (78 SE2d 37).
3. The plaintiff was entitled to amend the description contained in the original complaint. The judgment conforms to the pleadings as well as being supported by the evidence. Harry v. Scenic Heights Development Corp., 220 Ga. 497 (140 SE2d 192) has been superseded by the Civil Practice Act. Code Ann. § 81A-118 (a) (Ga. L. 1966, pp. 609, 630); Code Ann. §81A-115 (a) (Ga. L. 1966, pp. 609, 627; 1968, pp. 1104, 1106).
Submitted September 15, 1971
Decided October 7, 1971.
Albert E. Butler, for appellant.
William A. Zorn, for appellee.

Judgment affirmed.


All the Justices concur.